Matter of Slide v Russo (2017 NY Slip Op 05296)





Matter of Slide v Russo


2017 NY Slip Op 05296


Decided on June 29, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 29, 2017

523848

[*1]In the Matter of TERRAINE SLIDE, Petitioner,
vANTHONY RUSSO, as Deputy Superintendent of Security at Eastern N.Y. Correctional Facility, Respondent.

Calendar Date: May 9, 2017

Before: Peters, P.J., McCarthy, Garry, Egan Jr. and Rose, JJ.


Terraine Slide, Napanoch, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Peter H. Schiff of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Given that petitioner has received all of the relief to which he is
entitled, the petition must be dismissed as moot (see Matter of Murgo v Racette, 100 AD3d 1244, 1244 [2012]).
Peters, P.J., McCarthy, Garry, Egan Jr. and Rose, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.